TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 21, 2014



                                       NO. 03-13-00096-CV


                 The Allee Corporation d/b/a Rusty Wallis Honda, Appellant

                                                  v.

  Texas Department of Motor Vehicles, Motor Vehicle Division; Rockwall Imports, L.P.
    d/b/a Honda Cars of Rockwall; and American Honda Motor Co., Inc., Appellees




          APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 24, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.